 Case 17-04864        Doc 103      Filed 04/16/19 Entered 04/16/19 09:51:46              Desc Main
                                    Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                        Case No. 1:17-bk-04864


     WISAL A. HAJYASIN                                  Chapter 13


                                                        Honorable Timothy A. Barnes
                                   Debtor(s)

                          NOTICE OF OBJECTION TO CLAIM 3-2

 Marilyn O. Marshall                                Melanie Pennycuff, Esq.
 224 South Michigan Avenue, Suite 800               2863A North Milwaukee Avenue
 Chicago, Illinois 60604                            Chicago, Illinois 60618

 2428-2430 West Berwyn Condo Association            Barry Kreisler, Esq.
 2430 West Berwyn Avenue, Unit 2N                   2846A North Milwaukee Avenue
 Chicago, Illinois 60625                            Chicago, Illinois 60618

       PLEASE TAKE NOTICE that on May 16, 2019 at 9:30 a.m., the undersigned will appear
before the Honorable Timothy A. Barnes at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 744, Chicago, Illinois and will then and there
present DEBTOR’S OBJECTION TO CLAIM 3-2, at which time you may appear, if you so
choose.

                                 CERTIFICATE OF SERVICE

        I, Joseph S. Davidson, certify that I caused a copy of this notice and motion to be served,
via electronic case filing to Marilyn O. Marshall, Chapter 13 Trustee and via United States
Certified Mail to all parties listed on the attached service list, on April 16, 2019 before the hour of
5:00 p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois
60148.

                                                               /s/ Joseph S. Davidson

                                                               Joseph S. Davidson
                                                               SULAIMAN LAW GROUP, LTD.
                                                               2500 South Highland Avenue,
                                                               Suite 200
                                                               Lombard, Illinois 60148
Case 17-04864   Doc 103   Filed 04/16/19 Entered 04/16/19 09:51:46   Desc Main
                           Document     Page 2 of 5


                                                +1 630-575-8181
                                                jdavidson@sulaimanlaw.com
 Case 17-04864        Doc 103    Filed 04/16/19 Entered 04/16/19 09:51:46            Desc Main
                                  Document     Page 3 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                      Case No. 1:17-bk-04864


     WISAL A HAJYASIN                                 Chapter 13


                                                      Honorable Timothy A. Barnes
                                 Debtor(s)

                          DEBTOR’S OBJECTION TO CLAIM 3-2

          NOW COMES WISAL A. HAJYASIN (the “Debtor”), through counsel, SULAIMAN

LAW GROUP, LTD., pursuant to Fed. R. Bankr. P. 3007, objecting to the proof of claim filed by

2428-2430 WEST BERWYN CONDO ASSOCIATION (the “Creditor”), in support thereof,

stating as follows:

          1.   Debtor filed the instant petition for Chapter 13 relief on February 20, 2017.

          2.   Creditor filed its proof of claim [Claim 3-1] on March 28, 2017.

          3.   Creditor filed its amended proof of claim [Claim 3-2] on November 16, 2017.

          4.   On December 11, 2017, Debtor agreed to (and did) accept $13,500.00 to satisfy

amount owed up to December 2017. See Exhibit A.

          5.   Creditor did not withdraw Claim 3-2; instead, on November 16, 2018, Debtor

unjustly received $6,217.77 disbursement from Chapter 13 Trustee. See Exhibit B.

                                     LEGAL STANDARD

          6.   Section 502 of the Bankruptcy Code governs the allowance of claims or interests

in a bankruptcy case. 11 U.S.C. § 502.
 Case 17-04864       Doc 103     Filed 04/16/19 Entered 04/16/19 09:51:46            Desc Main
                                  Document     Page 4 of 5


         7.    Claims filed in a bankruptcy case are prima facie presumed valid under § 502(a)

and are prima facie proof of their validity under Federal Rule of Bankruptcy Procedure 3001(f).

Conn. Gen. Life Ins. Co. v. Schaumburg Hotel Owner Ltd., P’ship (In re Schaumburg Hotel Owner

Ltd. P’Ship), 97 B.R. 943, 950 (Bankr. N.D. Ill. 1989).

         8.    Specifically, Bankruptcy Rule 3001(f) provides that “[a] proof of claim executed

and filed in accordance with these rules shall constitute prima facie evidence of the validity and

amount of the claim.” Fed. R. Bankr. P. 3001(f); see also In re Salem, 465 F.3d 767, 779 (7th Cir.

2006).

         9.    Claim objectors carry the initial burden to produce some evidence to overcome the

rebuttable presumption of validity. In re Dugar, 392 B.R. 745, 749 (Bankr. N.D. Ill. 2008); In re

O’Malley, 252 B.R. 451, 455-56 (Bankr. N.D. Ill. 1999).

         10.   The evidence set forth by the objecting party must be of a probative force equal to

that of the allegations asserted in the claim. Surf Walk Condo Ass’n v. Wildman, 84 B.R. 511, 515

(N.D. Ill. 1988).

         11.   “Once the objector has produced some basis for calling into question allowability

of a claim, the burden then shifts back to the claimant to produce evidence to meet the objection

and establish that the claim in fact is allowable.” O’Malley, 252 B.R. at 456.

         12.   However, the ultimate burden of persuasion always remains with the claimant to

prove entitlement to the claim. In re Watson, 402 B.R. 294, 297 (Bankr. N.D. Ind. 2009); In re

Octagon Roofing, 156 B.R. 214, 218 (Bankr. N.D. Ill. 1993).

                                         ARGUMENT

         13.   As the objecting party, Debtor carries the initial burden to overcome the rebuttable

presumption that Creditor has a valid claim.
 Case 17-04864      Doc 103     Filed 04/16/19 Entered 04/16/19 09:51:46             Desc Main
                                 Document     Page 5 of 5


       14.    Creditor’s claim is belied by the fact that on December 11, 2017, Debtor agreed to

(and did) accept $13,500.00 to satisfy amount owed up to December 2017.

       WHEREFORE, Debtor respectfully requests the following:

       A.     an Order disallowing Claim 3-2;

       B.     an Order disgorging Creditor of $6,217.77 unjustly received; and

       C.     award such other relief as this Court deems just and proper.

DATED: April 16, 2019                                      Respectfully submitted,

                                                           WISAL A. HAJYASIN

                                                           /s/ Joseph S. Davidson

                                                           Joseph S. Davidson
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           jdavidson@sulaimanlaw.com
